Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tamera L. Etheridge appeals the district court’s order dismissing her complaint for insufficient process, insufficient service of process, and lack of personal jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Etheridge v. City of Roanoke Rapids, No. 4:15-cv-00089-BO, 2016 WL 3080788 (E.D.N.C. filed May 27, 2016 & entered May 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED